Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/20/22.  As directed by the amendment, claims 1-2, 4-5, 7, 13-14, 19-20, 28, 30-32, 34-35, 37-38, 40-41, 45-and 48 have been amended, claims 16, 53-75, 79-81, 83-86, 88-90, 92, and 95 have been canceled, and no claims have been added. Thus, claims 1-15, 17-52, 76-78, 82, 87, 91, 93-94, and 96-97 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a wearable exosuit comprising a first anchor, a second anchor, at least one flexible connection directly or indirectly coupling the first anchor and the second anchor, wherein the wearable exosuit between the first and second anchors is flexible, and “wherein the wearable exosuit between the first and second anchors does not include a rigid link” (claim 1, ln. 16-17) in combination with the remaining claim limitations.
	The closest prior art of record is Van den Bogert (7,549,969) and Schoen et al (2012/0271207).
	While Van den Bogert discloses a wearable exosuit comprising a first anchor, a second anchor, at least one flexible connection coupling the first anchor and the second anchor, and an actuator configured to apply a tensile force to the at least one flexible connection, wherein the at least one flexible connection defines at least one pathway configured to be disposed along the person’s body and extending across multiple body joints, wherein the wearable exosuit between the first and second anchors is flexible, Van den Bogert does not disclose “wherein the wearable exosuit between the first and second anchors does not include a rigid link.” Van den Bogert discloses rigid links between anchor points (Fig. 1, frame members 56 and 64).
	While Schoen discloses a wearable exosuit comprising a first anchor, a second anchor, at least one flexible connection coupling the first anchor and the second anchor, and an actuator configured to apply a tensile force to the at least one flexible connection, wherein the at least one flexible connection defines at least one pathway configured to be disposed along the person’s body and extending across multiple body joints, wherein the wearable exosuit between the first and second anchors is flexible, Schoen does not disclose “wherein the wearable exosuit between the first and second anchors does not include a rigid link.” Schoen discloses rigid links between anchor points (Fig. 5, frame members 156a and 142a).
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785